DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant cancelled claim 3 and amended claims 1-2 and 6-8. Claims 1-2 and 4-8 are pending and considered in the present Office action.

In view of the amendments, the objections and the rejections of the claims are withdrawn (102 and 112). However, upon further consideration a new ground of rejection is necessitated by amendment. Specifically, Cho (new reference) is used to teach a thick-thickness part of an individual fringe.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 1 assigns “a collector element” to each electrode of the electrode pair (e.g., a collector element for the positive electrode and a collector element for the negative electrode, with a total of two collector elements); however, subsequent reference to “the collector element” does not clarify which electrode of the electrode pair this element belongs. In this Office action, subsequent references to “the collector element” are assumed to antecede to one electrode of the electrode pair.

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests claim 1 line 13 recites “each electrode of the electrode pair comprises a collector element…”. Claims 2, and 4-8 depend from objected claim 1, thus also objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. (US 2017/0271709, of record), in view of Cho (US 2015/0017519), hereinafter Umeyama and Cho.
Regarding Claim 1, Umeyama teaches a battery 10 comprising: a casing 31; a terminal 36 supported by the casing 31; an electrode assembly 20 housed in the casing 31, the electrode assembly 20 comprising an electrode pair (21N, 21P) of a sheet form having different polarities from each other, a separator 29 located between the electrode pair (21N, 21P), the electrode pair (21N, 21P) and the separator 29 laminated and wound around an axis 101, see e.g.,  Figs. 1-3. 
Umeyama teaches a collector located at an axial end 24 of the electrode assembly 20, electrically connected to the terminal 36 (via 41), and comprising a plurality of collector tabs (23, best seen in Figs. 6-8, 12, 14), the plurality of collector tabs being part of one electrode (P or N) of the electrode pair and laminated on each other with no other electrode and the separator placed in-between (see e.g., para. 54) to form a plurality of laminated collector tabs. Each electrode of the electrode pair comprises a collector element (foil 21) and an active material containing layer containing an active material, and the collector element (foil 21) laminated on part of the collector (i.e., at 24). The collector includes a non-layered part of the collector element, the non-layered part on which the active material-containing layer is not laminated. Further, Umeyama teaches a joint (51, 52, 56) that joins fringes of the plurality of laminated collector tabs (ends of 23 at 24), see e.g., Fig. 6. See also paras. 50-88 and Figs. 1-16.
Umeyama does not teach an individual fringe of the fringes has a thick-thickness part being thickest in thickness of the collector element in the non-layered part. However, Cho teaches the thickness of plate 30 insides a battery pouch 20 varies. Specifically, a first portion A, connected to the active material layer portion of the battery 100 has a thickness a1, while a second portion B, located in the non layered part of the battery 100 has a thickness b1; the thickness b1 is greater than a1, see e.g., Figs. 1 and 3 and paras. [0029], [0032]-[0034]. The smaller thickness of a1 allows for the overall thickness of battery 100 to be reduced, see e.g., para. [0033]. It would be obvious to one having ordinary skill in the art to reduce the thickness of the collector element having the active material-containing layer thereon, thereby making the non layered part of the collector element greater in thickness, to reduce the overall thickness of the battery. 
Regarding Claim 2, Umeyama teaches the joint (51, 52, 56) partially joins the fringes of the plurality of laminated collector tabs (ends of 23 at 24).

    PNG
    media_image1.png
    718
    267
    media_image1.png
    Greyscale

Regarding Claim 4, Umeyama was modified with Cho to teach the varying thickness of the current element at the fringes (non-layered part) with respect to the active material layered part (see rejection of claim 1). Specifically, the non-layered part of the collector element (second portion B) has a first part (i.e., the part above the three dash line in Fig. 3 of Cho, labelled in annotated Fig. 4) extending from the active material containing layer (first portion A), and a second part including the fringes (edge of plate 30), the thick-thickness part, and a thickness-varying part (35) increases in thickness as further away from the first part. A thickness of the thick-thickness part of Cho is greater than a thickness of the first part by more than 1 because the thickness of the thick-thickness part is greater than the thickness of the first part; a teaching of the thickness of the thick-thickness part as more than 1 with respect to the thickness of the first part overlaps with, or is close to, the thick-thickness part being 1.2 times or more larger in thickness than the first part. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Regarding Claim 5, Umeyama teaches the collector element (23) comprises aluminum, see para. [0053]. 
Regarding Claim 6, Umeyama teaches the collector includes a cut part (labelled in annotated Fig. 1 below) including the fringes (ends of 23 at 24), and the cut part includes the joint (51, 52, 56), see e.g., Figs. 1, 6, 9-10, and 13.

    PNG
    media_image2.png
    450
    580
    media_image2.png
    Greyscale

Regarding Claim 7, Umeyama teaches the collector includes a cut part (labelled in annotated Fig. 1 above) including the fringes (ends of 23 at 24), and the cut part includes the joint (51, 52, 56), see e.g., Figs. 1, 6, 9-10, and 13; the electrode assembly 20 comprises an extension pair located between opposite ends of the electrode assembly in a first direction orthogonal to the axis and extending from the electrodes in the first direction, and a turnback pair located at opposite ends of the electrode assembly in the first direction, and formed by folding back the electrodes from one of the extension pair to the other, see annotated Fig. 14.

    PNG
    media_image3.png
    726
    405
    media_image3.png
    Greyscale

The collector (23) comprises a connection (e.g., 52) electrically connected to the terminal (36 via 41(71)), the connection (52) including the cut part (see annotated Fig. 1 and Fig. 6) and part of the extension pair (Figs. 14, 15) and not including at least one of the turnback pair.
Regarding Claim 8, Umeyama teaches the fringes of the plurality of laminated collector tabs (ends of 23 at 24) are aligned with each other (see e.g., Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729